United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-611
Issued: September 12, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2012 appellant filed a timely appeal from the December 6, 2011 Office of
Workers’ Compensation Programs’ (OWCP) decision, which denied her request for merit
review. She also timely appealed a merit decision dated July 26, 2011, in which OWCP denied
her claim for compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over these issues.
ISSUE
The issues are: (1) whether appellant met her burden of proof to establish that she was
entitled to three hours of compensation for a medical appointment on May 7, 2010; and
(2) whether OWCP properly refused to reopen appellant’s case for further consideration of the
merits of her claim under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On October 23, 2007 appellant, then a 60-year-old clerk, filed a traumatic injury claim
alleging that on that same date she sustained an injury after she tripped over a carpet while in the
performance of duty. OWCP accepted her claim for bilateral knee and lower leg contusions as
well as a right knee meniscus tear. It also authorized March 26, 2008 right knee partial
meniscectomy and a June 17, 2009 total left knee arthroplasty. Appellant missed work
intermittently and received disability compensation for appropriate periods.
In an April 19, 2010 disability certificate, Dr. Richard Hindes, a Board-certified
orthopedic surgeon and treating physician, noted that appellant was seen on that date for her left
knee. In a report of the same date, his physician’s assistant noted appellant’s complaints of
continuing left knee pain and indicated that appellant should undergo a magnetic resonance
imaging (MRI) scan of the left lower extremity. In a May 10, 2010 disability certificate,
Dr. Hindes asked that appellant be excused from work on May 7, 2010 for “her MRI [scan]”
appointment.
On May 12, 2010 appellant filed a Form CA-7 claiming compensation for three hours of
leave without pay on May 7, 2010. In a May 21, 2010 telephone call memorandum, the
employing establishment informed OWCP that she was “injured at work” as a reason for the
leave without pay of three hours.
By letter dated March 4, 2011, OWCP requested additional information from appellant
regarding compensation claimed on May 7, 2010. Appellant was advised that if her time lost
was due to a medical condition, she must submit medical evidence that explained how her injury
or condition worsened on that date.
OWCP received a confirmation from Comprehensive MRI dated March 15, 2011
verifying that appellant was seen on March 7, 2010 for an MRI scan of the left knee. Also
received was a note from Dr. Hindes advising that appellant was seen on April 4, 2010 for left
knee pain and it was recommended that she have an MRI scan of the left knee.
By decision dated July 26, 2011, OWCP denied appellant’s claim for disability
compensation on May 7, 2010. It found that the evidence of record failed to support disability
for the claimed period and that appellant did not submit the MRI scan report.
On September 1, 2011 appellant requested reconsideration. She indicated that she
contacted her physician’s office and was informed that “the test was not completed due to metal
artifacts present.” Appellant explained that she was submitting a copy of the letter that she
received from her physician via facsimile that noted that the test was unable to be completed due
to metal artifacts. OWCP received a January 15, 2008 MRI scan read by Dr. Hindes, who noted
that it revealed synovial effusion and anteromedial reticulated soft tissue edema.
In a decision dated December 6, 2011, OWCP denied appellant’s request for
reconsideration on the grounds that the evidence was irrelevant and insufficient to warrant merit
review of the prior decision. It found that, without a copy of the MRI scan report, she had not

2

provided sufficient evidence that her absence on May 7, 2010 was related to her accepted
condition.
LEGAL PRECEDENT -- ISSUE 1
For each period of disability claimed, the employee has the burden of proving that he or
she was disabled for work as a result of the accepted employment injury.2 As used in FECA, the
term “disability” means incapacity, because of an employment injury, to earn the wages that the
employee was receiving at the time of injury.3 Disability is thus, not synonymous with physical
impairment, which may or may not result in an incapacity to earn wages.4 Whether a particular
injury caused an employee disability from employment is a medical issue, which must be
resolved by competent medical evidence.5
With respect to claimed disability for medical treatment, section 8103 of FECA provides
for medical expenses, along with transportation and other expenses incidental to securing
medical care, for injuries.6 Appellant would be entitled to compensation for any time missed
from work due to medical treatment for an employment-related condition.7 However, OWCP’s
obligation to pay for medical expenses and expenses incidental to obtaining medical care, such
as loss of wages, extends only to expenses incurred for treatment of the effects of any
employment-related condition. Appellant has the burden of proof, which includes the necessity
to submit supporting rationalized medical evidence.8
OWCP’s procedure manual provides that wages lost for compensable medical
examination or treatment may be reimbursed.9 It notes that a claimant who has returned to work
following an accepted injury or illness may need to undergo examination or treatment and such
employee may be paid compensation for wage loss while obtaining medical services and for a
reasonable time spent traveling to and from the medical provider’s location.10 As a rule, no more
than four hours of compensation or continuation of pay should be allowed for routine medical

2

William A. Archer, 55 ECAB 674 (2004).

3

Patricia A. Keller, 45 ECAB 278 (1993); Richard T. DeVito, 39 ECAB 668 (1988); Frazier V. Nichol, 37
ECAB 528 (1986); Elden H. Tietze, 2 ECAB 38 (1948); 20 C.F.R. § 10.5(17).
4

See Fred Foster, 1 ECAB 21 (1947).

5

See Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

6

5 U.S.C. § 8103(a).

7

Vincent E. Washington, 40 ECAB 1242 (1989).

8

Dorothy J. Bell, 47 ECAB 624 (1996); Zane H. Cassell, 32 ECAB 1537 (1981).

9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.16
(December 1995).
10

See also Daniel Hollars, 51 ECAB 355 (2000); Jeffrey R. Davis, 35 ECAB 950 (1984).

3

appointments. Longer periods of time may be allowed when required by the nature of the
medical procedure and/or the need to travel a substantial distance to obtain the medical care.11
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for bilateral knee and lower leg contusions. Appellant
filed a claim for wage-loss compensation on May 7, 2010 for three hours of leave without pay.
In support of her claim for three hours of wage-loss compensation on May 7, 2010,
appellant submitted a March 15, 2011 certificate from Comprehensive MRI. The disability
certificate contained a notation that she was seen on May 7, 2010 for an MRI scan of the left
knee. Also submitted was a May 10, 2010 disability certificate from Dr. Hindes who asked that
appellant be excused from work on May 7, 2010 for her MRI scan appointment. OWCP found
that appellant did not support her claim of disability, as a copy of the MRI scan had not been
provided and the evidence did not establish that her disability was due to her accepted work
injury.
The record reflects, however, that she was advised by her physician to have an MRI scan
of the left knee that she was indeed seen on May 7, 2010 for an MRI scan of the left knee, that
she has an accepted left knee condition and had authorized left knee surgery on June 17, 2009.
The evidence reflects that appellant attended a medical appointment on May 7, 2010 related to
her accepted condition on May 7, 2010.
As noted, OWCP procedures provide that wage loss for compensable medical
examinations or treatment may be reimbursed. The Board has held that for a routine medical
appointment, a maximum of four hours of compensation is usually allowed.12 Despite the fact
that appellant failed to provide the letter from the MRI scan facility to explain the reason there
was no report, the evidence reflects that appellant was attending a medical appointment for her
accepted condition. Accordingly, the Board finds that appellant is entitled to three hours of
compensation on May 7, 2010 for her appointment with her physician to obtain an MRI scan, as
she requested.
CONCLUSION
The Board finds that appellant has established entitlement to three hours of compensation
on May 7, 2010.

11

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Administrative Matters, Chapter 3.900.8
(November 1998).
12

William A. Archer, 55 ECAB 674 (2004). See id.

4

ORDER
IT IS HEREBY ORDERED THAT the July 26, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with the Board’s decision.13
Issued: September 12, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

In light of the Board’s finding on the first issue, a finding of whether OWCP properly denied her request for a
merit review is necessary.

5

